ORDER
The Disciplinary Review Board having filed with the Court is decision in DRB 00-405, concluding that ROBERT G. ROSENBERG of PATERSON, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations) resulting in the negligent misappropriation of client trust funds;
And the Disciplinary Review Board having further concluded that respondent should be required to submit quarterly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics and that he should be required to practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that ROBERT G. ROSENBERG is hereby reprimanded; and it is further
It is ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics on a schedule to be established by that office until the further Order of the Court; and it is further
ORDERED that respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.